CLAY, Circuit Judge,
concurring in
part, joined by
KEITH, Circuit Judge.
I join Judge Batchelder’s majority opinion, except as to section III. As to section III. I believe that Hornsby was correct regarding the scope of § 105(a) of the Bankruptcy Act. and its authority in allowing the equitable remedy of partial discharges for certain student loan debt. 144 F.3d at 438-39. The only case law to the contrary, cited by the lead opinion, are Bankruptcy court decisions that do not constitute legal precedent. The only legal authority of any precedential value cited by the lead opinion, In re Saxman, 325 F.3d 1168 (9th Cir.2003), actually agrees with Hornsby regarding the availability of partial discharges.